Broyles, C. J.
1. Where personalty is sold on, cash sale, title does not pass till the purchase-money is paid; and where the purchase-money is never paid, the vendee acquires no title which he can transmit to a third person. Bowen v. DeLoach, 13 Ga. App. 458 (79 S. E. 371). Under this ruling and the facts of the instant case, there was no error in the charge of the court set forth in the third ground of the amendment to the motion for a new trial.
2. The remaining special grounds of the motion for a new trial show no reversible error, and the verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., conour.